Citation Nr: 0529461	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

The issue of entitlement to service connection for a left 
knee disorder was previously denied by the Department of 
Veterans Affairs (VA) in a rating decision of March 1968.  
The veteran did not appeal the decision within one year of 
notification thereof in March 1968.  Subsequently, in a 
rating action of April 1997, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a left knee disorder.  And the 
veteran did not appeal that decision, either, within one year 
of being notified of it in April 1997.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Waco, Texas, Regional Office (RO).  By a rating action 
in June 1999, the RO denied the veteran's claim of 
entitlement to service connection for a right ankle disorder 
as not well-grounded.  Subsequently, in a May 2001 rating 
action, the RO denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a left knee 
disorder; that rating action also denied service connection 
for a right ankle disorder on a de novo basis, and service 
connection for PTSD.  The veteran perfected a timely appeal 
to the above decision.  The veteran appeared and offered 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO in February 2002.  A transcript of that hearing is 
of record.  

Of record is a memorandum from the veteran's service 
representative, dated in September 2003, which informed the 
RO that the veteran had moved to Oklahoma; and he provided 
the veteran's new address.  Therefore, jurisdiction of this 
case was transferred to the RO in Mukogee, Oklahoma.  

On April 11, 2005, the veteran appeared and provided 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge, sitting at the RO.  A transcript of that hearing 
is of record.  

The issues of entitlement to service connection for a right 
ankle disorder and PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  In an unappealed decision of April 1997, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a left knee disorder on the basis that 
new and material evidence had not been submitted to warrant 
reopening the claim.  

3.  The evidence received since April 1997 is cumulative of 
the evidence previously of record and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim seeking service connection for a left 
knee disorder.  


CONCLUSION OF LAW

The evidence received since the April 1997 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a left knee 
disorder, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (effective 
prior to August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
February 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Subsequent letters were issued in June 2003 and in 
October 2003.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in February 
2001.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for residuals of bruise of the 
left arm was received prior to that date, in December 2000, 
those regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background.

The records indicate that the veteran entered active duty in 
August 1965.  His military occupational specialty was as a 
gunners mate.  The DD Form 214 reflects that the veteran 
received the Vietnam Service Medal with three stars; the 
National Defense Service Medal; the Republic of Vietnam 
Campaign Medal with device 60, and the Navy Unit Commendation 
Medal.  The records also show that the veteran served aboard 
the U.S.S. Kitty Hawk.  

The service medical records indicate that the veteran was 
seen on October 15, 1966 for complaints of a swollen knee; he 
had no recollection of an injury to that area.  The veteran 
indicated that the pain started one week ago; he had pain on 
the medial side with hypoflexion.  On October 20, 1966, it 
was noted that the effusion in the knee persisted.  The 
diagnosis was synovial effusion, left knee, did not exist 
prior to service.  When seen in November 1966, the knee was 
normal on examination; it showed a full range of motion, and 
no further medication was needed.  The veteran was again sen 
in July 1967 with complaints of stiffness in the left knee; 
it was noted that he probably suffered a reinjury of the 
knee.  

On the occasion of his initial VA examination in January 
1968, the veteran complained of pain in the knee joint.  The 
veteran indicated that he bumped his knee cap while coming up 
a ladder in 1966; he stated that the knee still bothered him.  
A clinical evaluation of the left knee was unremarkable.  The 
diagnosis was no disease or defect found.  

By a rating action in March 1968, the RO denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder, based on a finding that no disability was found on 
the last examination.  The veteran did not appeal the 
decision within one year of notification thereof in March 
1968.  

In March 1997, the veteran sought to reopen his claim for 
service connection for a left knee disorder.  Submitted in 
support of his claim were private treatment reports, dated 
from December 1995 through May 1996, showing treatment for a 
left knee disorder.  During a clinical visit in December 
1995, it was noted that the veteran had a history of injury 
sustained in 1987.  It was reported that this was an on the 
job injury of twisting valgus stress and torn posterior 
cruciata, lateral, collateral and lateral meniscus.  The 
veteran had reconstructive surgery in 1989, and he had 
arthroscopic surgery for chondroplasty of several areas, 
including medial and lateral compartment and patella.  The 
veteran continued to experience left knee pain.  When seen in 
May 1996, the examiner noted that the veteran had 
degenerative meniscal symptoms that would improve with time.  

By a rating action in April 1997, it was determined that 
while the current evidence was new, it was not material as it 
failed to establish that a chronic left knee condition was 
incurred in or aggravated by military service.  The veteran 
did not appeal the decision within one year of notification 
thereof in April 1997.  

Also received in December 2000 were private treatment 
reports, dated from May 1987 to January 1992.  These records 
indicate that the veteran sustained an injury to his left 
knee on May 1, 1987, while coaching at a Junior High School; 
he required arthrotomy of the left knee, which was performed 
in May 1987 for repair of the PCL, LCL and iliotibial band, 
lateral meniscus and repair of the popliteal tendon and the 
biceps femoral tendon.  It was also noted that the veteran 
continued to have persistent symptoms in the left knee and, 
in July 1989, required arthroscopic evaluation and surgery, 
including medical meniscectomy, partial lateral meniscectomy 
and debridement and chondroplasty of the left knee.  During a 
clinical visit in February 1990, the examiner noted that the 
veteran would probably always have some pain and tenderness 
in his knee and swelling with activity, and would probably 
require total knee replacement in the future.  

The veteran was afforded a VA compensation examination in 
February 2001, at which time he indicated that he injured his 
left knee from a fall on the wooden platform of the ship, 
where his left knee hit against a medal deck.  He 
subsequently experienced a tremendous amount of swelling in 
the left knee, with drawing of fluids from the left knee, and 
he later received interarticular cortisone injections.  
Evaluation of the left knee including an X-ray study of the 
knee, which revealed degenerative joint changes.  The 
pertinent diagnoses were residual of previous left knee 
arthrotomy with PCL, LCL, iliotibial band repair and lateral 
meniscectomy; and residuals of internal arrangement of the 
left knee with medial meniscectomy, chondroplasty of the 
medial femoral condyle and abrasion of chondroplasty of the 
patellar.  

Received in April 2001 were duplicates of the veteran's 
service medical records.  Also received in April 2001 were 
copies of medical records from Dr. Charles G. Caldwell, dated 
from May 1987 to August 1991, reflecting treatment of a 
chronic left knee disorder.  

At his personal hearing in February 2002, the veteran 
maintained he injured his left knee while going up a ladder 
aboard ship in service.  The veteran indicated that he went 
to sick bay, and they removed some fluid from his left knee.  
The veteran indicated that he again sought treatment for the 
left knee one month prior to his discharge; at that time, 
more fluid was removed from the left knee.  He was also given 
a shot of steroid in the left knee, and his leg was wrapped 
up.  The veteran maintained that, at the time of his 
discharge examination, the leg was wrapped, but he was told 
to go to Big Springs VA Hospital.  The veteran indicated that 
he continued to experience problems with left knee after 
service up to the present.  

Received in February 2002 were VA outpatient treatment 
reports, dated in July 1992, reflecting ongoing evaluation 
and treatment for osteoarthritis of the left knee.  
Subsequently received in July 2002 were private treatment 
reports, dated from August 1999 to November 1999, showing 
that the veteran received treatment for bilateral knee pain.  

At his personal hearing in April 2005, the veteran indicated 
that his left knee disorder developed as a result of injuries 
incurred in service, and was aggravated after service.  He 
maintained that the left knee has continued to cause him 
problem ever since his discharge from service.  The veteran 
related that he was running up the ladders when he bumped his 
left knee on the ladder; it became swollen and he was sent to 
sick bay, where they aerated the left knee.  The veteran 
indicated that after service, he used over the counter 
medications, ice and heat to treat his left knee.  

IV.  Legal analysis

In this case, as previously discussed, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a left knee injury in 
April 1997.  In making its decision, the RO noted that a 
claim for service connection for an injury to the left arm 
had been denied in March 1968; at that time, the denial was 
based on a finding that while the veteran was treated for 
synovial effusion of the left knee in service, the separation 
examination showed no residual chronic disability.  And, no 
disability of the left knee was found on a VA examination in 
January 1968.  The RO also determined that the while the new 
evidence, which consisted of private treatment reports, 
showed that the veteran had been followed for left knee pain, 
the records indicate that the veteran reported that the pain 
was due to an on-the-job injury in 1987.  Therefore, it was 
determined that although the evidence was new, it was not 
material as it failed to establish that a chronic left knee 
disorder was incurred or aggravated by military service.  

The evidence received subsequent to April 1997 consists of VA 
medical records as well as private treatment records.  These 
records reveal treatment for several disabilities, including 
complaints of left knee pain.  The treatment reports show 
that the veteran sustained an injury to the left knee in May 
1987, while coaching, which was surgically repaired.  A VA 
examination report, dated in February 2001, reflects a 
diagnosis of residual of previous left knee arthrotomy with 
PCL, LCL, iliotibial band repair and lateral meniscectomy; 
and residuals of internal arrangement of the left knee with 
medial meniscectomy, chondroplasty of the medial femoral 
condyle and abrasion of chondroplasty of the patellar.  The 
Board concludes that the medical evidence is arguably new 
because it was not before the RO when it denied the veteran's 
attempt to reopen his claim for service connection for 
residuals of a left knee injury in April 1997.  While new, 
the evidence is not material because it does not indicate 
that the veteran's chronic left knee disorder is related to 
any incident of service.  


So even if new, this medical evidence does not bear 
substantially on the matter under consideration; that is 
whether the veteran has any residuals of a left knee injury, 
which was incurred in service.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony, to the effect that he 
suffers from residuals of a left knee injury as a result of 
his service in the military are insufficient to reopen his 
claim under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
These essentially same contentions were made at the time of 
the prior decision, so merely reiterating them now, is not 
new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  So in the absence of any evidence showing the 
presence of residuals of a left knee injury related to 
military service, to otherwise support the petition, the 
Board must conclude that new and material evidence sufficient 
to reopen the claim has not been submitted.  See 38 U.S.C.A. 
§ 5108.  Accordingly, the benefit sought on appeal is denied.  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of a left knee injury, the appeal is denied.  


REMAND

Service connection for a right ankle disorder.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The service medical records indicate that the veteran 
reported a history of a sprained ankle on the induction 
examination in March 1965; at that time, it was noted that 
the ankle was now cleared.  The service medical records 
reflect that the veteran was seen in July 1965 with 
complaints of twisting his right ankle; x-ray study of the 
ankle was negative, but the assessment was probable sprain.  
On the occasion of the VA examination in February 2001, the 
veteran reported twisting his right ankle while in service; 
he was given an ice pack and an ace bandage was applied.  
Following an evaluation, the veteran was diagnosed with a 
severe strain of the right ankle.  However, the examiner 
failed to make any comment regarding the etiology of this 
disorder.  In cases involving service connection for a 
disability, a medical opinion regarding the possible nexus 
between the disability and service is necessary.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103.  Specifically, 
the VA has a responsibility to obtain a medical opinion as to 
the etiology (versus a diagnosis coupled with an observation) 
of the severe sprain of the right ankle.  The examiner must 
determine whether the veteran's currently diagnosed right 
ankle disorder is in any way related to the sprain diagnosed 
in service.  The claim is also remanded for the purpose of 
obtaining additional medical information that would provide 
an answer to the veteran's contentions.  




Service connection for PTSD

At his April 2005 personal hearing, the veteran reported that 
he was receiving psychiatric treatment at the Waco VAMC.  He 
indicated that he was in a PTSD counseling group.  Although 
he did not believe that he had been diagnosed as having PTSD, 
the veteran stated that he felt records from that facility 
would be probative on his claim for service connection for 
PTSD.  The veteran's treatment records from the Waco VAMC 
must therefore be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file).  The Board recognizes that the veteran was given the 
opportunity to submit these records, that the record was held 
open for that purpose, and that no additional evidence was 
received from the veteran.  However, VA's duty to assist 
necessitates that the matter be remanded to obtain the VA 
records identified by the veteran.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO also should ask the veteran to 
identify all health care providers that 
have treated him for his right ankle 
disorder since his discharge from 
service.  The RO should attempt to obtain 
records from each health care provider he 
identifies that are not already of 
record.  

2.  Obtain the veteran's complete medical 
file from the Waco VAMC reflecting 
psychiatric treatment and associate it 
with the claims folder.  A specific 
request should be made for any records 
from the PTSD clinic.


3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination, in 
order to determine the nature and 
etiology of any current disability 
involving the right ankle.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies that are deemed 
necessary for an accurate assessment.  
Following examination of the veteran and 
review of his pertinent medical history, 
it is requested that the examiner render 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has a right ankle disorder that 
can reasonably be attributed to the 
complaints noted in service.  The 
examiner should set forth a rationale for 
all conclusions in a legible report.  

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


